Case 2:19-cv-08972-CBM-FFM Document 35 Filed 06/08/20 Page 1 of 2 Page ID #:711


1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11   SETH SHAPIRO,                           CASE NO. 2:19-CV-8972-CBM (FFMx)
12                   Plaintiff,              ORDER GRANTING JOINT
                                             STIPULATION TO EXTEND
13        v.                                 DEFENDANT’S TIME TO RESPOND
                                             TO PLAINTIFF’S FIRST AMENDED
14   AT&T MOBILITY LLC,                      COMPLAINT
15                   Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28

                   ORDER GRANTING JOINT STIPULATION TO EXTEND RESPONSE TIME
Case 2:19-cv-08972-CBM-FFM Document 35 Filed 06/08/20 Page 2 of 2 Page ID #:712
